537 U.S. 807
SMITH ET AL.v.DOE ET AL.
No. 01-729.
Supreme Court of United States.
October 7, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT.


2
C. A. 9th Cir. [Certiorari granted sub nom. Otte v. Doe, 534 U.S. 1126.] Motion of Public Defender of New Jersey, as amicus curiae, for leave to lodge documents under seal with redacted copies for the public record denied. Motion of Citizens for Penal Reform, Inc., et al. for leave to file a brief as amici curiae granted.